DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2021, August 30, 2021 and June 3, 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2 there is clarity issues regarding the spatial relationship/disposition of elements and how they work together to move fluids into and out of the grating.  The claim requires:
the grating to be in the first region 
the fluid to be in the second region
an optical window overlying the grating (in the first region)
a truss with an actuator over the optical window near the second region
the actuator flexing the optical window “downward toward the diffraction grating” to force fluid into the diffraction grating.

It is unclear if the optical window is over only the first region or the first and second region.  It is unclear if the truss and actuator are overlying the first region or the second region or somewhere else.  It is unclear what direction is “downward.”  It is unclear how a truss and actuator pressing downward (implying they are “above” the first region) on the window in the first region forces fluid into the first region.  The claim construction is vague as to how the elements are disposed and how they interact to move the fluid as claimed.  Looking at figure 8 and paragraph [0049], optical window (806) is over both the first region with diffractive grating (808) and the second region with hydrophilic surface (816), the truss and the actuator is overlying the optical window in the second region, and the actuator flexes the optical window in the second region to force fluid into the grating in the first region.  In light of the specification the examiner suggests, and for purposes of examination will use:
A dynamically actuable diffractive optical element (DOE) comprising: 
a waveguide having a surface, the surface including a first region and a second region laterally displaced from the first region; 
a diffraction grating disposed on the first region of the surface of the waveguide, the diffraction grating including a plurality of ridges protruding from the surface of the waveguide and a plurality of grooves between adjacent ridges, the plurality of ridges comprising a hydrophobic material with a first index of refraction; 
a quantity of a fluid disposed on the second region of the surface of the waveguide, the fluid having a second index of refraction that substantially matches the first index of refraction of the plurality of ridges; 
an optical window overlying the first and second regions 
a truss overlying the optical window overlying 
an actuator disposed between the truss and the optical window; and 
a drive signal source coupled to the actuator and configured to send an electric signal to the actuator, the electric signal having a first state and a second state; 
wherein the actuator is configured to: 
upon receiving the electric signal in the first state, exert a force on the optical window to cause the optical window to flex 
upon receiving the electric signal in the second state, cause the optical window to retract to an original position, thereby causing the portion of the quantity of the fluid to retract from the grooves of the diffraction grating to the second region of the surface.

Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 2 and therefore have the same deficiencies.
Further regarding claim 6 “the edge seal forms an internal space enclosing the diffraction grating” has clarity issues.  It is unclear if the internal space encloses only the diffraction grating (in the first region) or if it encloses the first and second regions.  In light of the specification figure 8 and paragraph [0049] the latter is assumed.  In light of the specification the examiner suggests, and for purposes of examination will use “the edge seal forms an internal space enclosing the first and second regions 
Regarding claim 7, the claim has the same issues as claim 2.  For purposes of examination the examiner will replace line 5-8 with “a first dynamically actuable diffractive optical element (DOE) formed on a first region of a surface of the first planar waveguide in a first lateral position and configured to receive image light incident thereon, the first dynamically actuable DOE according to claim 2 
Claims 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 7 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller et al. US Patent Application Publication 2003/0020915, of record, in view of Viinikanoja et al. US Patent Application Publication 2006/0228108.
Regarding claims 2-3 and 6 Schueller discloses a dynamically actuable diffractive optical element (title e.g. figures 1-3 system 10) comprising: a waveguide having a surface (e.g. first component 12), the surface including a first region (e.g. microchannels region) and a second region (e.g. reservoir region) laterally displaced from the first region; a diffraction grating (e.g. microchannels) disposed on the first region of the surface of the waveguide, the diffraction grating including a plurality of ridges protruding from the surface of the waveguide (e.g. protrusions 16) and a plurality of grooves between adjacent ridges (e.g. indentations 18), the plurality of ridges comprising a hydrophobic material (figure 2 notes 16 is PDMS and polydimethylsiloxane is hydrophobic1) with a first index of refraction (e.g. np); a quantity of a fluid disposed on the second region of the surface of the waveguide, the fluid having a second index of refraction that substantially matches the first index of refraction of the plurality of ridges (paragraph [0033] discusses fluid sample that has “a refractive index essentially identical to that of component 12” i.e. nfluid=np); an optical window overlying the first and second regions (e.g. second component 14); a fluid displacer disposed adjacent the second region of the surface of the waveguide (inter alia paragraph [0047-48] “pump” e.g. 38 & 40); and a drive signal source (e.g. electric power source 44) coupled to the fluid displacer and configured to send an electric signal to the fluid displacer (inter alia paragraph [0048] e.g. via system circuitry 42), the electric signal having a first state and a second state; wherein the fluid displacer is configured to: upon receiving the electric signal in the first state, exert a force, thereby causing a portion of the quantity of the fluid to be displaced from the second region of the surface into the grooves of the diffraction grating (paragraph [0033] “sample contained within channels 22 has a refractive index essentially identical to that of component 12, then when an incident beam of the electromagnetic radiation 24 impinges upon a sample within channels 22, the beam passes through un-diffracted”); and upon receiving the electric signal in the second state, causing the portion of the quantity of the fluid to retract from the grooves of the diffraction grating to the second region of the surface (paragraph [0033] “If a sample in channels 22 has a refractive index different from the material of component 12, then incident beam 24 is diffracted”). 
Schueller discloses a pump to displace the fluid.  Schueller does not disclose a truss overlying the optical window overlying the second region; an actuator disposed between the truss and the optical window; and that the fluid is moved in and out of the grating by applying/removing force to flex the optical window, as required by claim 2; or wherein the actuator comprises one of a piezoelectric element, a voice coil motor, or a thermally expandable body, as required by claim 3; or wherein the optical window is supported on the waveguide by an edge seal, and the edge seal forms an internal space enclosing the first and second regions, as required by claim 6.
Viinikanoja teaches an optical device (title e.g. figures 2a-2b) that operates by forcing fluid (e.g. fluid 30A) in and out of a capillary space in a first region (abstract e.g. capillary space 10) that is hydrophobic (paragraph [0051] “surfaces 70, 80 repel the opaque fluid 30A”) and includes a substrate (e.g. upper plate 72) with a first region (e.g. 10) a second region (e.g. reservoir 20A), an optical window (e.g. lower plate 82) overlying the first and second regions; and further teaches a truss (e.g. support 94) overlying the optical window (e.g. 82) overlying the second region (e.g. 20A); wherein the optical window is supported on the waveguide by an edge seal (e.g. sealing spacer 10), and the edge seal forms an internal space enclosing the first and second regions (see figures 2a-2b), a piezoelectric actuator (e.g. piezo-electric actuator 60A) disposed between the truss and the optical window; and that the fluid is moved in and out of the grating by applying/removing force to flex the optical window (inter alia abstract & paragraph [0044 & 0046-47] see figures 2a-2b) for the purpose of moving the fluid by a pressure differential caused by a diaphragm which is coupled to a piezoelectric actuator (abstract).  Further this would be simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the dynamically actuable DOE as disclosed by Schueller to have a truss overlying the optical window overlying the second region; an actuator disposed between the truss and the optical window; and that the fluid is moved in and out of the grating by applying/removing force to flex the optical window, the actuator comprises one of a piezoelectric element, a voice coil motor, or a thermally expandable body, and the optical window is supported on the waveguide by an edge seal, and the edge seal forms an internal space enclosing the first and second regions as taught by Viinikanoja for the purpose of moving the fluid by a pressure differential caused by a diaphragm which is coupled to a piezoelectric actuator and since this would be simple substitution of one known element for another to obtain predictable results.
Regarding claim 4 Schueller as modified by Viinikanoja discloses the dynamically actuable DOE according to claim 2.  Schueller further discloses wherein the second region of the surface of the waveguide is hydrophilic (figure 2 notes 12 is glass and glass is hydrophilic2). 
Regarding claim 5 Schueller as modified by Viinikanoja discloses the dynamically actuable DOE according to claim 2.  Schueller further discloses wherein the hydrophobic material comprises a polymer (e.g. PDMS).

Insofar as they are understood claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 2014/0140654, of record, in view of Schueller et al. US Patent Application Publication 2003/0020915, of record, and in further view of Viinikanoja et al. US Patent Application Publication 2006/0228108.
Regarding claim 7 Brown discloses an eyepiece (e.g. figures 2-3) for projecting image light to an eye of a viewer for forming an image of virtual content (e.g. figure 4), the eyepiece comprising: a first planar waveguide (e.g. waveguide 101) configured to propagate light in a first wavelength range centered at a first wavelength (paragraph [0153] discusses separating the light into waveguides based on color); a first dynamically actuable diffractive optical element (inter alia paragraph [0137] e.g. switchable input grating DIGI-l1 107) formed on a first region of a surface of the first planar waveguide in a first lateral position (see figures 2-3) and configured to receive image light incident thereon (e.g. light 1000); wherein the diffraction grating is configured to: diffract a portion of the image light incident thereon into the first planar waveguide to be propagated therein while in the "on" state (e.g. e.g. figure 2A paragraph [0137] discusses two states where the first state where grating DIGI-I1 is active and diffracts incident light); and transmit the image light incident thereon while in the "off' state (e.g. figure 2B shows a second state where 1000 passes through as 1003); a second planar waveguide (e.g. waveguide 102) positioned substantially parallel to a plane of the first planar waveguide (see figures 2-3) and configured to propagate light in a second wavelength range centered at a second wavelength different from the first wavelength (paragraph [0153] discusses separating the light into waveguides based on color); and a second DOE (e.g. switchable input grating DIGI-l2 108) formed on a region of a surface of the second planar waveguide in a second lateral position substantially aligned with the first lateral position (see figure 2), the second DOE configured to: receive the image light transmitted by the diffraction grating while the diffraction grating is in the "off' state (see figure 2B); and diffract a second portion of the image light into the second planar waveguide to be propagated therein (see figure 2B).
Brown does not disclose the first dynamically actuable diffractive optical element (DOE) is a dynamically actuable DOE according to claim 2.
Schueller as modified by Viinikanoja teaches the dynamically actuable DOE according to claim 2 (as set forth above) one would be motivated to substitute the DOE since it is a modulator that is simplified, and inexpensive (Schueller paragraph [0013]).  Further this would be simple substitution of one known element for another to obtain predictable results, KSR, see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyepiece as disclosed by Brown to have the dynamically actuable DOE as taught by Schueller as modified by Viinikanoja for the purpose of using a simplified and inexpensive modulator and since this would be simple substitution of one known element for another to obtain predictable results.
Regarding claims 9-12, the limitations of claims 9-12 are the same as the limitations of claims 3-6. Respectively, and claims 9-12 are rejected for the same reasons.

Insofar as it is understood claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. 2014/0140654, of record, in view of Schueller et al. US Patent Application Publication 2003/0020915, of record, and Viinikanoja et al. US Patent Application Publication 2006/0228108 and in further view of Bradski et al. US Patent Application Publication 2015/0178939, of record.
Regarding claim 8 Brown as modified Schueller and Viinikanoja by discloses the eyepiece of claim 7, as set forth above.  Brown further discloses the light is multiplexed (inter alia paragraph [0026]).  Brown, Schueller and Viinikanoja do not disclose or teach wherein the image light includes light in the first wavelength range and light in the second wavelength range time-multiplexed in a plurality of subframe time periods, and wherein the drive signal source is configured to: send the electrical signal in the first state in subframe time periods corresponding to the light in the second wavelength range; and send the electrical signal in the second state in subframe time periods corresponding to the light in the first wavelength range.
Bradski teaches an eyepiece that uses a switchable DOE between waveguides (paragraph [0078 & 0244] see figures 8 & 21A), and further teaches time multiplexing of subframes from an LCD or DMD (paragraph [0090]), which necessarily respond to electrical signals, where the temporal multiplexing can correspond to wavelength/color (paragraph [0251-53]) for the purpose of having a full color display with depth (paragraph [0090]) with compensation for chromatic aberration that occurs due to the grating spreading different wavelengths at slightly different angles when diffracted by the grating in the eyepiece (inter alia paragraph [0250-51]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyepiece as disclosed by Schueller as modified Viinikanoja and Brown to have time multiplexing corresponding to wavelength/color as taught by Bradski for the purpose of having a full color display with depth with compensation for chromatic aberration that occurs due to the grating spreading different wavelengths at slightly different angles when diffracted by the grating in the eyepiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                       October 28, 2022


    
        
            
    

    
        1 As evidenced by Trantidou et al. “Hydrophilic surface modification of PDMS for droplet microfluidics using a simple, quick, and robust method via PVA deposition” Microsystems & Nanoengineering 3, 16091, published April 2017, of record, https://doi.org/10.1038/micronano.2016.91; particularly first column 2nd paragraph “PDMS is a hydrophobic material”.
        2 As evidenced by the instant application paragraph [0042] “glass is hydrophilic.”